TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00609-CV



                                       In re State of Texas


                      ORIGINAL PROCEEDING FROM BELL COUNTY



                            MEMORANDUM OPINION


               Relator State of Texas filed a petition for writ of mandamus and a motion for

temporary stay. See Tex. R. App. P. 52.8, 52.10. On September 26, 2014, we granted the motion

for temporary relief and stayed the portion of the trial court’s discovery order requiring the State

(1) to produce Daniel Wright for deposition; (2) to produce the Texas Department of Transportation’s

reviewing appraiser who reviewed, approved, and adopted Wright’s appraisal valuation for deposition;

and (3) to produce Wright’s and the reviewing appraiser’s complete work files. We allowed the real

party in interest until October 21 to file a response. Having reviewed the petition, response, and

record, we dissolve our stay and deny the petition for writ of mandamus.



                                              __________________________________________

                                              David Puryear, Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Filed: October 31, 2014